Exhibit 10.1

AMENDMENT NO. 1

Dated as of November 16, 2012

to

CREDIT AGREEMENT

Dated as of December 21, 2011

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of November 16, 2012 by and
among Inergy Midstream, L.P., a Delaware limited partnership (the “Borrower”),
the financial institutions listed on the signature pages hereof, and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), under
that certain Credit Agreement dated as of December 21, 2011 by and among the
Borrower, the lenders party thereto (collectively, the “Lenders”) and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement;

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Amendment.

1.    Amendments to the Credit Agreement. Effective as of the Effective Date,
the parties hereto agree that the Credit Agreement is hereby amended as follows:

(a) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is amended to (i) add the phrase “and any Rangeland Acquisition
EBITDA Adjustments” to the end of the penultimate sentence of the first
paragraph thereof, (ii) add the sentence “Finally, Consolidated EBITDA shall be
increased for the applicable period, without duplication, to reflect the
collection in cash of any deficiency payment received during such period
pursuant to the Rangeland Contracts (to the extent increasing deferred revenue
of the Borrower) or the delivery of services in excess of contracted
requirements thereunder, after deducting the amount of any cash payment
previously collected and required to be credited to the applicable customers
under the Rangeland Contracts as a result of previous deficiency payments made
under the Rangeland Contracts.” to the end of the first paragraph thereof and
(iii) add the following new paragraphs thereto:

“Rangeland Acquisition EBITDA Adjustments” means, on and after the date of the
acquisition by the Borrower of Rangeland (the “Rangeland Acquisition”), an
amount submitted by the Borrower and approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to the Rangeland business (initially
giving pro forma effect as if the Rangeland Acquisition occurred on the first
day of the fiscal quarter in which it occurred, and thereafter such pro forma
quarterly adjustments rolling off and being replaced by actual performance on a
quarterly basis). Rangeland Acquisition EBITDA Adjustments shall be based only
on (i) projected revenues from firm fixed-fee contracts (subject to adjustments
for customer creditworthiness), less expenses, and (ii) other factors reasonably
deemed appropriate by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“COLT Interconnect” means the pipeline interconnect between the COLT Terminal
and a crude oil storage facility that interconnects with certain interstate
pipelines near Tioga, North Dakota.

“COLT Terminal” means that certain oil loading terminal and storage facility and
related facilities located in Williams County, North Dakota.

“Rangeland” means Rangeland Energy, LLC, a Delaware limited liability company.

“Rangeland Contracts” means those current or future minimum volume, take-or-pay
contracts by and between the Borrower or any of its Subsidiaries and various
customers, in each case providing for the use of the COLT Terminal and/or the
COLT Interconnect and in a form reasonable satisfactory to the Administrative
Agent.

(b) Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order:

“Senior Secured Funded Debt” means, with respect to the Borrower and its
Consolidated Subsidiaries at any time, the total amount of secured Debt at such
time, whether such Debt is matured, unmatured, absolute, contingent or
otherwise, minus the aggregate outstanding principal amount at such time of such
secured Debt which is Permitted Junior Debt.

“Senior Secured Leverage Ratio” means, with respect to the Borrower and its
Consolidated Subsidiaries at any time, the ratio of (i) Senior Secured Funded
Debt (other than Debt under clause (i) of the definition of “Debt”), at such
time, to (ii) Consolidated EBITDA for the four fiscal quarters most recently
ended. For purposes of calculating the Senior Secured Leverage Ratio of the
Borrower and its Consolidated Subsidiaries under Section 6.12(c), the Senior
Secured Funded Debt shall not include any outstanding Letters of Credit or
Swingline Loans.

(c) Clause (a) of Section 6.12 of the Credit Agreement is amended to add the
proviso “; provided that, for any two consecutive fiscal quarters ending on or
immediately after the date of the consummation by the Borrower or any of its
Subsidiaries of any Permitted Acquisition involving consideration in excess of
$50,000,000, the Total Leverage Ratio shall not be greater than 5.50 to 1.00” at
the end thereof.

(d) Section 6.12 of the Credit Agreement is amended to add the following as a
new clause (c) thereof:

(c) Maximum Senior Secured Leverage Ratio. On and after the first date on which
the aggregate outstanding principal amount of Permitted Junior Debt exceeds
$200,000,000 (the “Junior Debt Trigger Date”), the Borrower will not permit the
Senior Secured Leverage Ratio, determined as of the end of each of its fiscal
quarters ending on or after the Junior Debt Trigger Date for the period of 4
consecutive fiscal quarters ending with the end of such fiscal quarter, to be
greater than 3.75 to 1.00.

2.    Conditions of Effectiveness. This Amendment shall become effective on the
date that each of the following conditions is met (the “Effective Date”):

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Required Lenders and the Administrative Agent
and the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors.

 

2



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received all fees (including any
amendment fees for the account of each Lender that provides its consent hereto
by such time as is requested by the Administrative Agent) and other amounts due
and payable on or prior to date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees and
expenses of counsel for the Administrative Agent) required to be reimbursed or
paid by the Borrower in connection with this Amendment.

3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute the
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

(b) The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.

4.    Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Credit Document shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Credit Documents or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

(d) Upon the effectiveness hereof, this Amendment shall be a Credit Document for
all purposes.

5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

INERGY MIDSTREAM, L.P., as the Borrower

 

By: NRGM GP, LLC,

its managing general partner

By   /s/ Michael J. Campbell   Name: Michael J. Campbell   Title: Sr. Vice
President and Chief Financial Officer

 

Signature Page to Amendment No. 1 to Credit Agreement

Inergy Midstream, L.P.

 

4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender and as Administrative Agent

By:   /s/ Kenneth J. Fatur Name:   Kenneth J. Fatur Title:   Managing Director

 

Signature Page to Amendment No. 1 to Credit Agreement

Inergy Midstream, L.P.

 

5



--------------------------------------------------------------------------------

Name of Lender:   By       Name:   Title: For any Lender requiring a second
signature line: By       Name:   Title:

 

Signature Page to Amendment No. 1 to Credit Agreement

Inergy Midstream, L.P.

 

6



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement dated as of December 21, 2011 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”)
by and among Inergy Midstream, L.P., the financial institutions from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), which Amendment No. 1 is
dated as of November 16, 2012 (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Credit Document executed by it and acknowledges and
agrees that such Credit Agreement and each and every such Credit Document
executed by the undersigned in connection with the Credit Agreement remains in
full force and effect and is hereby reaffirmed, ratified and confirmed. All
references to the Credit Agreement contained in the above-referenced documents
shall be a reference to the Credit Agreement as so modified by the Amendment.

Dated: November 16, 2012

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

CENTRAL NEW YORK OIL AND GAS

COMPANY, L.L.C.

    INERGY STORAGE, INC. By:   /s/ Michael J. Campbell     By:   /s/ Michael J.
Campbell Name:   Michael J. Campbell     Name:   Michael J. Campbell Title:  
Sr. Vice President and Chief Financial Officer     Title:   Sr. Vice President
and Chief Financial Officer FINGER LAKES LPG STORAGE, LLC     INERGY GAS
MARKETING, LLC By:   /s/ Michael J. Campbell     By:   /s/ Michael J. Campbell
Name:   Michael J. Campbell     Name:   Michael J. Campbell Title:   Sr. Vice
President and Chief Financial Officer     Title:   Sr. Vice President and Chief
Financial Officer ARLINGTON STORAGE COMPANY, LLC     STEUBEN GAS STORAGE COMPANY
By:   /s/ Michael J. Campbell     By:   /s/ Michael J. Campbell Name:   Michael
J. Campbell     Name:   Michael J. Campbell Title:   Sr. Vice President and
Chief Financial Officer     Title:   Sr. Vice President and Chief Financial
Officer ARLINGTON ASSOCIATES LIMITED PARTNERSHIP     INERGY ASC, LLC By:  

Arlington Storage Company, LLC,

its managing general partner

    By:   /s/ Michael J. Campbell       Name:   Michael J. Campbell       Title:
  Sr. Vice President and Chief Financial Officer By:   /s/ Michael J. Campbell  
    Name:   Michael J. Campbell       Title:   Sr. Vice President and Chief
Financial Officer      

 

8